Citation Nr: 0300375	
Decision Date: 01/08/03    Archive Date: 01/28/03

DOCKET NO.  98-01 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for left shoulder 
disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The veteran and T. M.


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The veteran had active service from September 1967 to 
April 1971 and from April 1972 to April 1974.  This matter 
comes to the Board of Veterans' Appeals (Board) on appeal 
from an August 1997 rating decision of the New Orleans, 
Louisiana Department of Veterans Affairs (VA) Regional 
Office (RO), which granted service connection for post-
traumatic stress disorder (PTSD) with major depression 
assigning a 30 percent evaluation, denied service 
connection for seborrheic dermatitis as a result of 
exposure to herbicides, denied service connection for a 
back disability, a shoulder disability, and degenerative 
joint disease of the lumbar spine, and continued the 
noncompensable evaluations for the veteran's shell 
fragment wound residuals of the left buttock, right 
popliteal area, right knee, and lower end of the right 
forearm.

In a July 1999 decision, the Board denied service 
connection for seborrheic dermatitis and granted a 50 
percent disability rating for service-connected PTSD.  The 
Board remanded the issues of entitlement to service 
connection for a low back disability and increased 
(compensable) ratings for shell fragment wounds of the 
left buttock, muscle group XVII; right popliteal area, 
muscle group XIII; the right knee, muscle group XIV; and 
scars of the right forearm for further development. 

A September 2000 rating decision granted a 20 percent 
disability rating for shell fragment wounds of the left 
buttock, muscle group XVII; a 10 percent disability rating 
for right popliteal area, muscle group XIII; a 30 percent 
disability rating for the right knee, muscle group XIV; 
and a 10 percent disability for scars of the right 
forearm.  An August 2002 rating decision granted 
entitlement to a total disability rating due to individual 
unemployability (TDIU).  

In a signed Statement in Support of Claim, received in 
November 2002, the veteran stated that he only desired to 
continue the appeal of service connection for a left 
shoulder disorder.  


FINDINGS OF FACT

The veteran's current left shoulder disorder began in 
service.  


CONCLUSION OF LAW

A left shoulder disorder was incurred in active duty.  
38 U.S.C.A. § 1110 (West Supp. 2002); 38 C.F.R. § 3.303 
(2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

During the pendency of the claim, the Veterans Claims 
Assistance Act of 2000 was signed into law.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 
2002).  Following the RO's determinations of the veteran's 
claim, VA issued regulations implementing the Veterans 
Claims Assistance Act.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2002).  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence 
of a well-grounded claim, and provide that VA will assist 
a claimant in obtaining evidence necessary to substantiate 
a claim but is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  They 
also require VA to notify the claimant and the claimant's 
representative, if any, of any information, and any 
medical or lay evidence, not previously provided to VA 
that is necessary to substantiate the claim.  As part of 
the notice, VA is to specifically inform the claimant and 
the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant 
and which part, if any, VA will attempt to obtain on 
behalf of the claimant.

In March 2001 and May 2001, the RO sent letters to the 
veteran specifically informing him of the evidence and 
information necessary to substantiate his claim, the 
information and evidence that he should submit and the 
assistance that VA would provide in obtaining evidence and 
information in support of his claim.  The veteran has been 
provided with VA examinations in connection with the issue 
on appeal.  The record reflects that the veteran has been 
informed of the requirements for establishing service 
connection, and he has submitted pertinent evidence in 
support of this claim.  

The Board finds that the statement of the case and 
supplemental statements of the case provided the veteran 
with adequate notice of what the law requires to award 
entitlement to service connection for a left shoulder 
disorder.  The veteran further was provided adequate 
notice that VA would help him secure evidence in support 
of this claim if he identified that evidence.  
Additionally, he was provided notice of, and he reported 
for, VA examinations.  The statement and supplemental 
statements of the case also provided notice to the veteran 
of what the evidence of record, to include the VA 
examinations, revealed.  Additionally, they provided 
notice of what the remaining evidence showed, including 
any evidence identified by the veteran.  

Finally, these documents provided notice why the RO 
concluded that this evidence was insufficient to award 
service connection, as well as notice that the veteran 
could still submit supporting evidence.  Thus, the veteran 
has been provided notice of what VA was doing to develop 
the claim, notice of what he could do to help his claim, 
and notice of how his claim was still deficient.  Because 
no additional evidence has been identified by the veteran 
as being available but absent from the record, and in 
light of the decision below, the Board finds that any 
failure on the part of VA to further notify him what 
evidence would be secured by VA and what evidence he 
should secure is harmless.  Cf. Quartuccio v. Principi, 16 
Vet. App. 183 (2002). 

Entitlement to service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  In addition, service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

The veteran's service medical records indicate that he 
fell from a guard tower in February 1968 and sustained a 
contusion to his chest.  The veteran testified at a 
personal hearing before the RO in April 1998, that while 
in service, he was in a tower guarding an airstrip when he 
fell.  He noted that contemporaneous x-rays were negative 
for fracture, but that he had pain for a couple of weeks.  
He testified that since that injury, he had a popping 
sensation and occasional numbness in his left shoulder.  

A VA examination in September 1999, found mild 
degenerative joint disease of the scapula and thoracic 
joint.  A VA examination was conducted in January 2001.  
The examiner opined that the veteran's fall on his left 
shoulder in service was the cause of his chronic left 
shoulder complaints.  

Based on the evidence of record, to include the opinion of 
the examiner who conducted the 2001 VA examination, the 
Board finds that service connection for a left shoulder 
disorder is warranted.


ORDER

Entitlement to service connection for left shoulder 
disorder is granted.



		
	JOY A. MCDONALD 
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

